Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Drawings
In view of the amendment received on 12/2/2020 removing the langue “electrode select decoder” from the claims the objections made against the drawings in the office action of 9/2/2020 have been withdrawn. 

Specification
In view of the amendment received on 12/2/2020 removing the langue “electrode select decoder” from the claims the objections made against the specification in the office action of 9/2/2020 have been withdrawn. 

Claim Objections
In view of the amendment received on 12/2/2020 clarifying the language of claims 1 and 2 the objections made against the claims in the office action of 9/2/2020 have been withdrawn. 

Allowable Subject Matter
Claims 1-11,14-17,19-28 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggest, within the context of the other claim elements, the combination of a pulse generator that includes a current regulator that comprises a digitally-programmable analog voltage generator operative with the power supply module to provide a voltage output signal to a first input of an error amplifier configured to generate a programmable total stimulation current output; a programmable resistor network configured to control an input signal provided to a second input of the error amplifier responsive to the programmable total stimulation current output; a plurality of switches operative to simultaneously splitting the programmable total stimulation current into a plurality of split current segments, respectively in combination with the other claim limitations.  Further, the prior art of record fails to teach or reasonably suggest, within the context of the other claim elements, a method that includes providing a plurality of banks of mapping elements for forming current mapping circuitry, each bank associated with a corresponding one of the split current segments, and further wherein each bank comprises a set of mapping elements equal to the number of the plurality of electrodes; and providing a plurality of electrode select logic modules corresponding to the plurality of banks of mapping elements, the electrode select logic modules forming the decode block, each electrode select logic module operating responsive to a respective digital control signal of log2{N} bits, where N is the number of the plurality of electrodes, respectively in combination with the other claim limitations. The prior art teaches current dividing/splitting among electrodes of a lead including US 2014/0343628 to Kaula et al. (previously cited) and US 2016/0008601 to Meadows (previously cited) but the prior art does not teach or reasonably suggest the claimed combination of specific elements and steps recited within the claims for simultaneously splitting current and selectively applying it to electrodes including the specific elements/steps discussed above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot since the rejection has been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0125315 to Parramon et al. which teaches an implantable medical device that uses electrical current steering by means of impedance modulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792